Citation Nr: 1624895	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-21 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Clyde Bennett Gore, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 1984, and November 1984 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing is of record.

In April 2014, the Board remanded the appeal in order to obtain service and private medical records, as well as an addendum opinion from the examiner who performed the most recent VA examination.  After complying with the Board's remand directives, the Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in April 2015.

The Board notes that the Veteran attempted to file a Notice of Appeal (NOA) with the United States Court of Appeals for Veterans Claims (Court) regarding the April 2015 SSOC.  However, the AOJ did not forward this NOA to the Court because the Board had not yet issued a final decision on the appeal.  Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the Court.  A remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015). 

The case has now returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's current left knee disability did not manifest in service, or within one year following the Veteran's separation from service, and is not otherwise etiologically related to service.
CONCLUSION OF LAW

The Veteran's left knee disability was not incurred in or aggravated by service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5013A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. 
§ 3.159 (2015).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006); see also Pelegrini v. Principi, 18 Vet App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The duty to notify in this case was satisfied by a letter sent to the Veteran in August 2010, informing him of the type and nature of evidence needed to substantiate his claim.  The appeal was last adjudicated in April 2015, after which the Veteran was notified with a copy of the SSOC dated April 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Pursuant to the Board's April 2014 remand instructions, VA obtained pertinent service treatment and personnel records, specifically from April-May 1984.  VA also attempted to obtain outstanding private medical records, including records from Doctors Care in South Carolina, but was informed that no such records were on file.  Accordingly, VA has fulfilled its duty to obtain specific medical records outlined in the Board's April 2014 remand instructions.

VA had also afforded the Veteran an adequate examination in June 2011, and obtained a medical opinion with respect to his claimed knee disability.  An addendum opinion was provided in April 2015.  While the Veteran's representative has argued that the examination was inadequate, the Board disagrees.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and her knowledge of medical principles.  As such, the examination report and resulting opinion reflects substantial compliance with the Board's remand directives.  Additional VA examinations are not required.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006); Nieves-Rodriguez v. Peake, 22 Vet App. 295, 301 (2008).  

During the Board hearing, the undersigned VLJ discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA.  38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519   (1996).

The Board noted that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of  38 USCA § 1154(b) (West 2015) are not applicable.

Analysis

The Veteran contends that he has a left knee disability that resulted from an injury that occurred during his service at Kunsan Air Base in South Korea, when he was stationed there from July 1983-July 1984.

Service treatment records reveal that in April 1984, the Veteran received emergency care after he twisted his knee playing basketball.  The Veteran reported worsening pain, and the provider noted that the Veteran had medial joint line tenderness.  The provider diagnosed the Veteran with medial meniscal injury, but found the Veteran's knee to be stable.  The provider advised the Veteran not to walk or stand for prolonged periods of time, and prohibited running.  He recommended a reevaluation of the Veteran's knee in 10 days to see if an orthopedic referral was needed.  A follow up visit later on in April 1984 regarding the Veteran's knee injury, revealed that the Veteran had full range of motion, no swelling, and no locking up.  The physician made a note that the medial cartilage problem would be resolving, and that the Veteran should be reevaluated in two weeks.

In an October 1987 service treatment record, the Veteran's left knee was examined in order to rule out a fracture after the Veteran was reported to have twisted his left knee after playing football.  The Veteran had complained of tenderness and pain.  The provider noted that while there was some swelling, tenderness, and effusion, the Veteran could exhibit full range of motion of his knee.  The Veteran was diagnosed with left knee strain, and given instructions to treat his knee with warm compresses and to keep it wrapped, and follow up with a provider after a few weeks.  The Veteran was also prescribed medication, and issued crutches to assist with ambulation.

In a subsequent November 1987 service treatment record for the Veteran's left knee, the provider noted that the Veteran exhibited full range of motion, no pain, no laxity, and that the effusions in his left knee had resolved.  The provider advised discontinuation of the medication, and for the Veteran to walk more.  The provider also advised the Veteran to continue refraining from lifting, pushing, or straining himself for another week.

Following the November 1987 record, the Veteran's service treatment records showed no signs of any disability related to his knee.

In a May 2010 VA medical record, the Veteran reported pain in his left knee, with symptoms of swelling and popping when he walked.  The examining physician observed some tenderness over the antero-medial/lateral joint lines and diagnosed the Veteran with arthralgia.  Images taken of the knee during that visit revealed mild degenerative joint disease of the left knee, with an enthesophyte at the patella. 

A subsequent June 2010 Magnetic Resonance Image (MRI) of both knees revealed degenerative joint disease of both knees, with the right knee showing evidence of scarring and small ganglion cysts.  There was no evidence of a meniscal tear.

The Veteran submitted photographs that were received by the Board in October 2010, which he labelled "South Korea Kunsan AFB 1983-1984."  The photographs pictured the Veteran with his left leg in a full cast.

In the Notice of Disagreement received in October 2010, the Veteran indicated that his injury occurred while playing football in service in 1987, and that the injury noted in the September 2010 rating decision was a subsequent injury.  The Veteran claimed that his initial injury took place when he was serving in South Korea at the Kunsan Air Force base from 1983-1984.

An October 2010 MRI revealed minimal marginal degenerative hypertrophic changes including minimal patellar marginal osteophytes, and a chronic bony spur at the patella.  The Veteran was diagnosed with osteoarthrosis and arthralgia of the knee.

From November 2010 through March 2011, the Veteran visited a physical therapist to treat his knee pain.  At certain visits, the Veteran reported that his knee pain was improving, and the physical therapist noted that the Veteran's pain had decreased and range of motion had increased.  The Veteran still had some difficulty walking, and with transfers, and also reported swelling at various times.

In the June 2011 VA examination, the Veteran reported that his knee injury onset in 1983 when he tore a ligament playing sports, and then later twisted it.  The examiner also noted that the Veteran was treated in 1982 for an effusion and knee strain, and later had full resolution of his symptoms.  The Veteran reported pain in his knee, with symptoms of locking, instability, and swelling.  The examiner observed moderate effusion, as well as tenderness and guarding, and difficulty exhibiting a full range of motion upon extension and flexion.  The Veteran was diagnosed with mild tricompartmental degenerative joint disease.  The examiner found that the Veteran was treated on a single occasion in 1982 for knee strain which resolved completely after two weeks of non-weightbearing.  The examiner opined that given the mild degree of degenerative changes and that 30 years have elapsed since the Veteran's injury, it is less likely as not that the patient's current symptoms are related to his injury incurred while on active duty.

During the June 2012 hearing, the Veteran testified that he had no injuries related to his knee prior to service.  In 1983, the Veteran recalled that while stationed in Korea, his knee snapped while practicing Tai Kwon Do karate.  He testified that he was sent to the infirmary where he was told that he had a hairline fracture, and a slight tear in his ligament.  He had to wear a cast for three weeks, after which he resumed regular activity.  The Veteran also testified that about a year later in 1984, while playing tag football at Shaw Air Force Base in South Carolina, he injured the same knee again.  He was told that he would have bruising, but that there was no tear.  He was incapacitated for about 5 days, after which he resumed light duty.  The Veteran testified that after those incidents, the pain remained with him through service.  The Veteran testified that after he was discharged from the military, the first time he visited a doctor for his knee was in 1995.  He was given medication and a brace, and told not to move his knee around.  The Veteran testified that he currently has difficulty going up and down stairs, walking on inclines, and that he loses his balance at times.  The Veteran testified that he could not bend his knees without pain, and that he experienced swelling.  The Veteran also testified that he walked with an altered gait, and that he preferred to walk with his cane. 

In June 2012, the Veteran's wife submitted a statement where she stated that the Veteran had sent pictures of his leg in a cast in 1983, when he was stationed in South Korea.  She indicated that the Veteran had injured his left knee while in service, and that since his injury, the Veteran's knee has caused him pain.  The Veteran's wife also reported that when she had told the Veteran to go to the doctor for his knee, he wouldn't go, but now that he is older, he is experiencing more problems which have caused him to seek medical care.  She also stated that the Veteran needs the assistance of a cane and knee brace to walk at times, and that his knee pops out during certain times.  The Veteran also submitted an additional picture of himself performing Tae Kwon Do.

In a December 2014 VA medical opinion, the examiner opined, after reviewing the Veteran's file, that the Veteran's left knee condition of mild degenerative changes is at least as likely as not related to injuries of active duty.  The examiner's rationale was that the current X-rays of the knee showed mild degenerative changes, and that the service treatment records also showed knee injuries which occurred in 1984 and 1987.  The injuries required non-surgical treatment and profiles for activity.  No other rationale or observations were offered.

A more complete VA medical examination and opinion was requested and obtained in April 2015.  Upon reviewing the Veteran's medical and service records, the examiner listed relevant information pertaining to the Veteran's knee disability.  The examiner noted that the Veteran's left knee condition which occurred in service in 1984 was a medial meniscal injury which was acute, treated conservatively and resolved with no sequalae.  The other injury that occurred in 1987 was diagnosed as knee strain, with joint effusion, and was also acute, treated conservatively, and resolved with no sequalae.  The Veteran's August 1988 separation exam revealed normal lower extremities and no complaints of left knee pain.  The examiner further noted that there was no documented evidence of left knee pain from 1988-2010, even though the Veteran had received primary care during that time, and that the first diagnosis of a knee disability was for mild degenerative joint disease in 2010.  Specifically, the MRI taken in 2010 revealed no evidence of meniscal injury.  Based upon these observations, the examiner found that the injuries in service were meniscal strain and knee strain, treated and resolved with no sequalae or evidence of chronicity for 22 years, and the first diagnosis since then was in 2010 when the MRI confirmed degenerative joint disease for the bilateral knees.  The examiner opined that degenerative joint disease of the left knee is less likely as not related to a remote acute resolved meniscal injury some 22 years prior, and rather is at least likely as not related to chronic morbid obesity and wear and tear on weight bearing joints.

The examiner specifically referenced medical literature indicating that those with obesity are 60 percent more likely to develop arthritis than someone with normal body weight.  The more stress that is placed on weight bearing joints, the greater likelihood that osteoarthritis will develop.  Thus, based upon the medical literature cited and a thorough review of the record, the examiner concluded that medical literature does not support that an acute, remote, minor resolved meniscal injury or strain is related to the development of osteoarthritis some 25 years later.

In April 2015, the Veteran submitted a statement disagreeing with the findings from the VA examination.  He expressed disagreement with the fact that a nurse practitioner had completed the exam, and not a medical doctor, which he felt did not follow the remand instructions.  The Veteran also indicated that he had two separate injuries in his left knee, one chronic and one acute, and that he still continued to experience pain and popping sounds in his knee.

In May 2016, the Veteran's attorney submitted argument in support of the Veteran's appeal.  In his brief, the attorney argued that the Board's remand instructions were not followed because the examiner who conducted the April 2015 examination did not refer to or mention the hearing testimony or the photographs that the Veteran submitted.

After considering the pertinent evidence of record, the Board finds that service connection for a left knee disability is not warranted.  The evidence does not show that there is any nexus between the Veteran's current knee disability and the injuries he incurred in service.

The Veteran was diagnosed with degenerative joint disease in May 2010 which satisfies the requirement of having a current disability to establish service connection.  There is also evidence in the Veteran's service treatment records to show that the Veteran injured his left knee while in service as is established by medical records from April 1984 and October 1987, where the Veteran received treatment for injuries that occurred while playing football and basketball.  However, the evidence of record does not establish a nexus between the Veteran's in-service knee injuries and his current left knee disability.  

Service treatment records reflect that the Veteran's left knee injuries were medically addressed in service, and appear to have been of an acute and transitory nature.  The injuries occurred while the Veteran was playing sports, and were quickly resolved soon after.  Following the April 1984 injury, in a subsequent medical visit later that same month, the provider noted that the Veteran exhibited full range of motion in his knee, no swelling, and no locking up, and that the medial cartilage problem was resolving.  The record does not show that the Veteran had any problems with his knee until 3 years later, when the Veteran sustained another injury while playing a sport.  In this October 1987 record, the provider noted that while there was swelling, tenderness, and effusion, the Veteran could still exhibit full range of motion of his knee.  While during the course of this appeal, the Veteran has related a history of constant pain since his in-service injuries, in a follow up visit a month later, the provider noted that the Veteran had no pain, no laxity, and that his effusions had resolved.  Furthermore, the Veteran's service treatment records following the injuries, including his separation examination, do not show any continued complaints, treatment, or diagnosis of a left knee disability. 

The weight of the evidence is against a finding that the Veteran's current left knee disability is etiologically related to the injuries the Veteran incurred in service.  In this regard, the April 2015 VA opinion is most probative. The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the April 2015 VA medical opinion to have significant probative value because it is based on a thorough review of the Veteran's social and medical history.  The VA examiner specifically found that the Veteran's injuries incurred in service were resolved at the time, and that it was less likely than not that the Veteran's current degenerative joint disease was the result of a meniscal injury occurring more than 22 years ago.  In support of the opinion, the examiner also cited to specific medical research showing a link between obesity and the development of osteoarthritis.  In contrast, the December 2014 VA medical opinion has very little probative value because it only consists of conclusory statements that do not contain any reasoned analysis to explain how the Veteran's in-service injuries are related to the Veteran's current diagnosis of degenerative joint disease.  There was no rationale offered to explain how the examiner arrived at the conclusion.  Thus, the probative value of the April 2015 medical opinion substantially outweighs the probative value of the December 2014 medical opinion.

The Board has also considered the Veteran's lay statements and testimony that his left knee disability is the result of an injury that occurred in 1983 while he was practicing Tae Kwon Do when stationed in South Korea.  In support of his assertions, the Veteran referenced photographs he submitted showing his leg in a cast, which were labeled "South Korea Kunsan AFB 1983-1984."  However, the Veteran's assertions are not consistent with the evidence of record.  There is no record of the Veteran receiving treatment for any knee injury in 1983.  The earliest injury the Veteran had occurred in April 1984.  Furthermore, the photographs submitted by the Veteran do not clearly show an identifiable location, nor do they show a date independent of what the Veteran has labeled himself.  The Veteran's wife testified that he had sent her those photographs in 1983; however she was not present when they were taken.  Thus, because the Veteran's statements are inconsistent with the contemporaneous medical record prepared in-service, as well as the well-reasoned, factually consistent medical opinion prepared by the VA examiner, they lack sufficient probative value.  

To the extent that the Veteran himself contends that a medical relationship exists between his current left knee disability and the in-service injuries that occurred in April 1984 and October 1987, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the instant case however, the Board finds the question as to the etiology of the Veteran's current left knee disability, is a question that requires medical expertise to answer.  While the Veteran is competent to describe symptoms which he has knowledge of, an opinion regarding the etiology of his left knee disability is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Thus, the April 2015 medical opinion is most probative in its finding that it is less likely than not that the Veteran's degenerative joint disease was a result of the injuries that the Veteran incurred in service.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board finds such assertions are not credible.  The Veteran's separation examination report is negative for any treatment, complaint, or diagnosis pertinent to the Veteran's left knee weighing against a finding of continuity.  As the Veteran was not diagnosed with degenerative joint disease until many years after service and there was a significant period of time between his in-service injury and his post-service complaints where the medical record was silent for complaints of a left knee disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453   (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015). 

In this instance however, service connection for arthritis on a presumptive basis is not warranted as the record does not show any evidence of arthritis manifesting within one year of the Veteran's separation from active duty.  In this regard, the earliest evidence of arthritis of the left knee is in the May 2010 VA medical record which revealed images of the knee showing mild degenerative joint disease, and a diagnosis of arthralgia.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.

The Veteran's attorney argued in his brief that the AOJ erred in following the Board's remand instructions because the examiner who submitted the April 2015 medical opinion did not refer to, or mention the hearing testimony and photographs submitted by the Veteran.  However, at the beginning of the April 2015 medical opinion, the examiner clearly marked that she had reviewed all available records.  The Veteran also asserted that he disagreed with the April 2015 medical opinion because it was issued by a nurse practitioner, and not a physician.  However, the remand instructions did not state that the VA examiner issuing the opinion had to be a physician.  There is no indication that the VA examiner was biased against the Veteran or that the nurse practitioner was not competent to perform the required examinations.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under § 3.159(a) (1)). Thus, the AOJ has not erred in its compliance with the Board's April 2014 remand instructions.

In sum, the Board finds that service connection for a left knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a left knee disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


